CARPENTER, J.
The above cases were tried together before a jury and the jury returned a verdict for the defendant in each ease. The cases are now before the Court upon plaintiffs’ motions for a new trial.
In May 1933, Velma B. Da Voy, accompanied by Robert M. Cox, a son by a prior marriage, were passengers on a bus operated by the defendant, which bus was in collision with an automobile hearing a New York registration plate, as a result of which collision Mrs. LaVoy and her son were injured. The accident happened in the State of Connecticut and, therefore, was tried under the State statute requiring the highest degree of care on the part of drivers of motor vehicles carrying passengers for hire.
It appeared from the evidence that the bus, a seven passenger Packard, had followed the New York car for a short distance and that the New York car swung to its left at an obtuse angle, heading for a gasoline station on the left hand side of the road, and that, as the New York car started to swing to the left, the bus, in attempting to .pass it, collided with it. Mrs. LaVoy testified that there was no signal given by the operator of the bus. The operator of the bus testified that the New York car, without warning, swung to its left, and that he applied his brakes and pulled to the right but could not avoid a collision, his left front wheel striking the rim of a spare tire carried on the rear of the New York ear.
The greater weight of the evidence tended to show 'that the proximate cause of the collision was that the driver .of the New York car swerved to his left in the path of the defendant’s bus without any warning, and upon this evidence the jury found that the driver of the defendant’s bus was not guilty and returned a verdict for the defendant in all three cases.
Motion for a new tidal in each case denied.